SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

837
CA 15-01489
PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, AND CURRAN, JJ.


PINNACLE INVESTMENTS, LLC, PLAINTIFF-APPELLANT,

                      V                                             ORDER

ESPSCO SYRACUSE, LLC, DEFENDANT,
PATRICK DESSEIN, BRETT GREENKY, M.D., RICHARD
ESPOSITO AND JOHN SACCO, M.D.,
DEFENDANTS-RESPONDENTS.


WHITE AND WILLIAMS LLP, NEW YORK CITY (BRIAN M. OUBRE OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

PATRICK DESSEIN, DEFENDANT-RESPONDENT PRO SE.

HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS BRETT GREENKY, M.D. AND RICHARD ESPOSITO.

MELVIN & MELVIN, PLLC, SYRACUSE (MATTHEW VAN RYN OF COUNSEL), FOR
DEFENDANT-RESPONDENT JOHN SACCO, M.D.


     Appeal from an order of the Supreme Court, Onondaga County (Hugh
A. Gilbert, J.), entered May 21, 2015. The order, inter alia, denied
the motion of the plaintiff for further discovery and granted the
motions of defendants Brett Greenky, M.D., Richard Esposito and John
Sacco, M.D., to dismiss the complaint.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on September 14, 2016, and by
defendant Patrick Dessein on September 15, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    September 30, 2016                    Frances E. Cafarell
                                                  Clerk of the Court